—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Flaherty, J.), rendered February 23, 1999, convicting him of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the trial court erred in allowing the prosecutor to impeach the defense witnesses with illegally-recorded tapes of their conversations is unpreserved for appellate review (see, CPL 255.20 [1]; 710.40 [1]; 710.60; People v Cherlea, 265 AD2d 338). In any event, the trial court properly ruled that the tapes could be used to impeach the credibility of the defense witnesses (see, People v McGrath, 46 NY2d 12, cert denied 440 US 972; People v Hughes, 124 AD2d 344; People v Brooks, 56 AD2d 634).
The defendant’s remaining contentions are without merit. Krausman, J.P., Luciano, Adams and Townes, JJ., concur.